DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Divisional of U.S. Application No. 14/376,185, now U.S. Patent No. 10,428,375, which is a 371 of PCT/AU2013/000092, which claims benefit of U.S. Provisional Application No. 61/594,870, filed February 3, 2012.

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on May 6, 2019 is acknowledged.  Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  No claims have been canceled. 

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claim 1 recites the active step of receiving signal data representing assay measurements of a sample containing at least one nucleic acid at respective times during amplification of the at least one nucleic acid.  Claim 1 also recites the steps of processing the signal data to generate first and second derivative data representing values of a second derivative of the signal data with respect to time, as well as steps of further processing the second derivative data, generating assay result data, and outputting the assay result data.  Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating to processing signal data, generating assay result data and outputting the assay result data, claims 1-12 were reviewed with regards to subject matter eligibility under 35 U.S.C. 101 based on the 2019 Revised Patent Subject Matter Eligibility Guidance (published January, 2019 and updated, October, 2019). 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, the steps of processing the signal data to generate first and second derivative data, further processing the second derivative data, generating assay result data, and outputting the assay result data could, in some situations, be performed by a processor or computer, as described in paragraph 21 of the specification.  However, the claims do not specifically recite use of a processor to perform these steps, which could conceivably be performed as a mental process in the human mind, and therefore these limitations fall within the enumerated groupings of abstract ideas and are considered judicial exceptions.  Therefore, in the second prong of step 2, the claims are evaluated to determine if there are any additional elements recited in the claims beyond the judicial exceptions, and evaluating those elements to determine whether they integrate the exceptions into a practical application of the exceptions.  It is determined that the claims integrate the judicial exceptions into a practical application since the claimed invention pertains to an improvement in the field of nucleic acid amplification, detection and quantitation, and specifically to improving data analysis of real-time PCR or isothermal amplification processes (see pages 7 and 8 and paragraphs 21, 22 and 54-61 of the specification). Therefore, the invention as claimed qualifies as eligible subject matter. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 1-6, 8 and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McMillan et al. (U.S. Patent Pub. No. 2002/0031768). 
With regards to claim 1, McMillan teaches a nucleic acid amplification and detection method (methods for determining an unknown starting quantity of a target nucleic acid sequence in a test sample are provided, see Abstract and paragraph 12), including:
receiving signal data representing assay measurements of a sample containing at least one nucleic acid at respective times during amplification of the at least one nucleic acid (after amplifying the unknown starting quantity of the target nucleic acid sequence in the test sample and also a plurality of known starting quantities of a calibration nucleic acid sequence, a step of determining a respective threshold value for each of the known starting quantities of the calibration sequence and for the target nucleic acid sequence in the test sample is performed, paragraph 12; also see Figure 24A, growth curve line); 
processing said signal data to generate second derivative data representing values of a second derivative of said signal data with respect to time (a step of calculating second derivative values of the growth curve at a number of different times in the reaction to yield a plurality of second derivative data points, paragraph 13, lines 1-5 and Figure 24A and B);
processing said second derivative data to determine whether at least one of the second derivative values exceeds a predetermined second derivative threshold value (a noise-based threshold level is calculated to be exceeded by the positive peak of the second derivative growth curve, paragraphs 47, 221 and Figure 29; a positive peak of the second derivative is detected using at least three second derivative data points, paragraph 13, lines 5-10, paragraph 222 and Figures 24A and B and 25);
processing said second derivative data to determine a crossover time at which the second derivative of said signal data crosses zero after having exceeded the second derivative threshold value (the zero-crossing of the second derivative of the growth curve is calculated and may be used to calculate the threshold value, paragraphs 50, 51, 224 and 225, Figures 32A and B and Figure 33);
processing said signal data to generate first derivative data representing a first derivative of said signal data with respect to time at the crossover time (the first derivative of the growth curve is calculated, see paragraphs, 210, 211 and 215, wherein the data points for the first derivative are calculated to generate a positive peak of the first derivative of the growth curve, paragraphs 57 and 58 and Figures 37A and B; the positive peak of the first derivative is mathematically equivalent to the zero-crossing of the second derivative, paragraph 227);
generating assay result data representing a result of the assay, the result being determined on the basis of: (1) whether the predetermined second derivative threshold value was exceeded, and (ii) the first derivative of said signal with respect to time at the crossover time (a flow chart is presented for calculating a threshold value for a nucleic acid amplification reaction after calculating the second derivative data and determining the second derivative positive peak, paragraph 43 and Figure 25; as indicated above, the positive peak of the first derivative is mathematically equivalent to the zero-crossing of the second derivative, paragraph 227); and
outputting the assay result data (a calibration curves for calibration samples is generated based on the obtained threshold values, and starting quantities of different nucleic acid sequences in a test sample are presented using the calibration curve and obtained threshold values for the test sample nucleic acids, paragraphs 236-238 and Figures 40-54).
With regards to claim 2, McMillan teaches a nucleic acid amplification and detection method wherein the assay measurements are fluorescence measurements during amplification of the at least one nucleic acid (as a growth curve for a nucleic acid sequence being amplified increases, the growth curve shows fluorescent intensity as a function of cycle number in the reaction, wherein as the reaction proceeds, the concentration of detectable fluorescent dye increases, paragraphs 138 and 202 and Figures 24A and B). 
With regards to claim 3, McMillan teaches a nucleic acid amplification and detection method wherein receiving the signal data representing assay measurements comprises receiving signal data acquired using multiple non-overlapping wavelengths for amplification of the at least one nucleic acid (fluorescent dyes used in the assays typically are FAM, TET, TAMRA and ROX, which have overlapping characteristics at their base excitation and emission spectra, but are easily distinguishable at their peak wavelengths using multiple light sources that matches to peak excitation range of a respective dye, paragraphs 139-141 and Figures 15A-D). 
With regards to claim 4, McMillan teaches a nucleic acid amplification and detection method wherein the assay measurements are taken using a signal amplification temperature in the range of about 35-65° C (labeling nucleic acids during amplification may be performed using labeled probes, paragraphs 99 and 138, and therefore interrogation measurements of fluorescence intensity are performed during the annealing/polymerization stage of amplification, such as 60° C, the lowest temperature of the cycle, paragraphs 174 and 184). 
With regards to claims 5 and 6, McMillan teaches a nucleic acid amplification and detection method wherein the result is determined on the basis of whether a positive going peak in the second derivative is present, and whether the positive going peak in the second derivative has a height above a given threshold (a positive peak of the second derivative is detected using at least three second derivative data points, but if second order curve does not exceed the threshold level, the controller returns to step 310 and looks for the next positive peak in the second derivative, paragraph 13, lines 5-10, paragraph 222 and Figures 24A and B and 25). 
With regards to claim 8, McMillan teaches a nucleic acid amplification and detection method further comprising determining whether the result of the assay is asserted or not asserted based on a positive peak height of the second derivative curve, an area under the second derivative curve for the positive and negative going curves, or a width of a peak in the second derivative curve (the peak height of the second order curve is determined, and if the height of the peak of the second order curve exceeds the threshold level, the controller calculates the threshold value as the location of the peak of the second order curve, paragraphs 222 and 223 and Figures 25, 30 and 31). 
With regards to claim 12, McMillan teaches a nucleic acid amplification and detection method wherein amplification of the at least one nucleic acid is for one or more isothermal nucleic acid reactions (the methods may be applied to isothermal amplification reactions, paragraphs 170, 203 and Figures 24B and 37B).

Subject Matter Free of the Prior Art
7.	Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  No prior art was found that teaches or suggests a nucleic acid amplification and detection method wherein the result is determined on the basis of whether the positive going peak in the second derivative has a width or integrated area under its curve that exceeds a corresponding predetermined threshold value, as currently recited in claims 7 and 9.  As discussed above, McMillan teaches methods wherein the peak height of the second order curve is determined, and if the height of the peak of the second order curve exceeds the threshold level, the controller calculates the threshold value as the location of the peak of the second order curve, paragraphs 222 and 223 and Figures 25, 30 and 31). However, McMillan is silent with regards to comparing a width or integrated area under the curve of the second derivative of a growth curve to a corresponding predetermined threshold value to determine an assay result. 
Also of particular interest to the currently claimed invention is the reference of Lerner, J. (U.S. Patent Pub. No. 2010/0070190).  Lerner teaches systems and methods for analyzing data to determine properties of a PCR process or other processes exhibiting amplification wherein a multiple-stage functional fit can be used to increase an accuracy of the determined properties (see Abstract and paragraphs 8 and 9).  Lerner further teaches that a set of data points representing a curve having a baseline portion and a growth portion is received, wherein a processor calculates a first function (first derivative) that approximates the set of data points, wherein one or more parameters are extracted from the first function, wherein the processor uses the one or more parameters to calculate a second function that approximates the set of data points, and wherein one or more properties of the biological and/or chemical reaction are determined using the second function (see paragraph 9).  In addition, Lerner teaches that a baseline of the amplification data can be determined by analyzing an integrated area of the first derivative function of the data (see Abstract, paragraphs 10 and 65 and claims 11, 14 and 16).  However, Lerner is silent with regards to comparing a width or integrated area under the curve of the second derivative of a set of data points to a corresponding predetermined threshold value to determine an assay result. 

Conclusion
8.	Claims 1-6, 8 and 12 are rejected.  However, claims 7 and 9-11 are free of the prior art, as discussed above.  In addition, claims 1-12 were analyzed under 35 U.S.C. 101 and determined to qualify as eligible subject matter, as also discussed above. 

Correspondence

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637